Citation Nr: 1825498	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) as a result of herbicide exposure.


REPRESENTATION

The Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
 

ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO).

The Veteran provided testimony at an April 2018 Travel Board hearing in St. Louis, Missouri, before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed in order to address the Veteran's claims of exposure to herbicides while in Thailand.  The record shows that the Veteran served in Thailand, however, the exact location and nature of his service are unclear.  Therefore, the Board will remand for clarification.  In addition, at the April 2018 hearing, the Veteran indicated that he may have been exposed to toxins while serving at Fort Detrick, Maryland.  The Board will remand for further development of this claim.

In addition, the Board notes that the Veteran may have records with the Social Security Administration (SSA) that should be associated with the claim file.  See Claim File Docket, December 2000.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 38 C.F.R. § 3.159 (c).  Therefore, upon remand, the Board asks that the AOJ obtain these records before adjudicating the Veteran's claim.


Accordingly, the appeal is REMANDED for the following action:

1. Contact the Veteran and his representative to obtain additional information regarding his service in Thailand.  Specifically, obtain from the Veteran the approximate dates, location, and nature of the alleged exposure to herbicides; use the information obtained to attempt to verify his exposure.  Attempts to verify exposure should include, efforts to determine if the Veteran served at any one of the following Royal Thai Air Force Bases (RTAFBs): U-Tapao; Ubon; Nakhon Phanom; Udorn; Takhli; Korat; or Don Muang, in duties requiring perimeter security duty.  In addition, determine if the Veteran served at a U.S. Army Base in Thailand as a member of a military police unit or with a military police occupational specialty.  All attempts to verify exposure must be documented in the claim file.

In addition, contact the Veteran and his representative to obtain additional information regarding his service at Fort Detrick, Maryland.  Specifically, obtain from the Veteran the approximate dates, location, and nature of the alleged exposure to toxins; use the information obtained to attempt to verify his exposure.  All attempts to verify exposure must be documented in the claim file.

2. Further, obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

3. Finally, after securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issue on appeal.  All efforts to obtain such records should be documented in the claim file.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




